Citation Nr: 0936085	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  05-05 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and brother, L.M.


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1954 to July 1954.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In February 2006, the Veteran testified before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the transcript has been associated with 
the record.

This case previously reached the Board in February 2006.  At 
that time, the Veteran's service connection claim for a heart 
disorder was remanded for further development.  The case has 
been returned to the Board for further appellate 
consideration.  

After the RO issued its August 2009 supplemental statement of 
the case (SSOC), the Veteran submitted in August 2009 an 
additional statement along with work records without 
submitting a waiver of readjudication at the RO level.  The 
RO did not issue another supplemental statement of the case 
(SSOC) after receipt of this evidence.  See 38 C.F.R. 
§§ 19.31(b), 19.37(a).  However, this evidence is not 
"pertinent" in that it does not provide any additional 
support for the Veteran's claim.  In fact, the same 
information was provided by the Veteran at his Board hearing.  
Therefore, the Board finds that any error in failing to 
furnish a subsequent SSOC is not prejudicial as to the 
Veteran's claim of service connection for a heart disorder.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran's heart disorder was not noted on the service 
entrance examination.

2.  Clear and unmistakable evidence demonstrates that the 
Veteran's heart disorder existed prior to service.

3.  Clear and unmistakable evidence demonstrates that the 
Veteran's heart disorder did not permanently increase in 
severity during active service.


CONCLUSIONS OF LAW

1.  The Veteran's heart disorder clearly and unmistakably 
existed prior to his entry into military service and the 
presumption of soundness at induction is rebutted.  
38 U.S.C.A. §§ 1111, 1153, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.304(b), 3.306(b) 
(2008).

2.  The Veteran's preexisting heart disorder clearly and 
unmistakably was not aggravated by active service, nor may it 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101,1110, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b), 
3.306(b), 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in August, 
September, October, and November 2003, March 2005, and March 
and September 2007.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) 
informing him about the information and evidence not of 
record that was necessary to substantiate his service 
connection claim; (2) informing him about the information and 
evidence the VA would seek to provide; and (3) informing him 
about the information and evidence that he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 
120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

Furthermore, the March and September 2007 letter(s) from the 
RO advised the Veteran of the elements of a disability rating 
and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the Veteran has received all 
required notice in this case, such that there is no error in 
the content of his VCAA notice.

With regards to the timing of his VCAA notice, the Board sees 
the RO did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claim in January 2004, 
the preferred sequence.  But in Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) clarified 
that in these situations the VA does not have to vitiate that 
initial decision and start the whole adjudicatory process 
anew, as if that decision had never been made.  Rather, the 
VA need only ensure that the Veteran receives (or since has 
received) content-complying VCAA notice, followed by 
readjudication of his claim, such that the intended purpose 
of the notice is not frustrated and he is still provided 
proper due process.  Id. 120.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after sending additional 
VCAA notice letters by readjudicating the case by way of the 
August 2009 SSOC.  Therefore, since the VA cured the timing 
error and because the Veteran did not challenge the 
sufficiency of his notice, the Board finds that the VA 
complied with its duty to notify.  In essence, the timing 
defect in the notices has been rectified by the latter 
readjudication.  In addition, the Veteran has never alleged 
how any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing 
of his VCAA notice.  See Shinseki v. Sanders / Simmons, 129 
S. Ct. 1696 (2009).

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The RO has secured service treatment 
records (STRs), a VA medical examination, and private medical 
evidence as identified by the Veteran.  The Veteran has 
submitted personal statements, hearing testimony, private 
medical evidence, lay statements by his brother, L.M., and 
certain Social Security Administration (SSA) records.  The 
Veteran has not provided authorization for the VA to obtain 
any additional private medical records, nor has he indicated 
that such records exist.

Furthermore, the Board is also satisfied as to substantial 
compliance with its February 2007 remand directives.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  At that time, the 
Board remanded the Veteran's claim to the agency of original 
jurisdiction (AOJ) to take further actions.  First, the AOJ 
was required to review the case file and provide any 
corrective VCAA notice necessary, which the AOJ did via the 
March and September 2007 VCAA letters.  Second, the AOJ was 
to attempt to obtain any SSA records relevant to the Veteran.  
The AOJ attempted to obtain these records, and was informed 
SSA did not have any records relevant to the Veteran.  
Receiving such a response, there is no further duty to 
attempt to pursue the Veteran's SSA records.  38 C.F.R. 
§ 3.159(c)(2).  Third, the AOJ was to provide the Veteran 
with a VA medical examination regarding the nature and 
etiology of his current heart disorders, which the AOJ 
accomplished in July 2009.  Finally, the AOJ was to 
readjudicate his claim, which was accomplished through the 
SSOC dated in July 2009.  Therefore, the Board's remand 
directives have been complied with.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153.  Certain chronic diseases, 
including cardiovascular disorders, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the U. S. Court of 
Appeals for Veterans Claims (Court) held a Veteran must show 
"(1) that a condition was 'noted' during service, (2) with 
evidence of post-service continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Disorders diagnosed after discharge may still be service 
connected if all of the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  492 
F.3d at 1376-77.  Instead, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id. at 1377 (footnote omitted).  For 
example, a layperson would be competent to identify a 
"simple" condition like a broken leg, but would not be 
competent to identify a form of cancer.  Id. at 1377 n.4. 

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for a Heart Disorder, Including 
as Aggravated by Service

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, every Veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, the VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury in 
question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. 
§ 3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.

If a preexisting disability is noted upon entry into service, 
the Veteran cannot bring a claim for service connection for 
that disability, but the Veteran may bring a claim for 
service-connected aggravation of that disability.  In that 
case, § 1153 applies and the burden falls on the Veteran to 
establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  See also Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that 
evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required of a non-combat Veteran 
to establish an increase in disability).  

If an increase is shown, the presumption of aggravation may 
be rebutted only by clear and unmistakable evidence.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

As noted above, the first requirement for any service-
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
The Veteran's claim was remanded for a current diagnosis and 
clarification of the Veteran's heart disorders in February 
2007.  The VA medical examination disclosed the following 
heart disorders:  CAD (coronary artery disease), AV (aortic 
valve) replacement due to non-rheumatic aortic stenosis, 
hypertension, and hyperlipidemia (high blood cholesterol).  
Therefore, the Board concludes that the Veteran currently 
experiences a heart disorder.

A review of the Veteran's December 1953 induction examination 
reveals that no heart disorder was noted, and the Veteran was 
found fit for military service.  During service the Veteran 
was diagnosed with "rheumatic valvulitis, inactive, with 
deformity of aortic and mitral valves."  He was concluded to 
be "unfit to perform full or modified military duty," and 
discharged by a Disposition Board proceeding in July 1954.  
As the Veteran's heart disorder was not noted on his 
induction examination, the Veteran is entitled to the 
presumption of soundness unless there is clear and 
unmistakable evidence that the Veteran's heart disorder 
preexisted service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

After a review of the Veteran's available medical records, 
the July 2009 VA medical examiner concluded that the Veteran 
had "congenital aortic stenosis, bicuspid, at birth."  The 
examiner concluded that any error in failing to note a heart 
murmur at the time was most likely "due to the negligence or 
poorly trained personnel."  The Board acknowledges the 
Veteran's lay contentions that he was healthy prior to 
service and his heart disorder was caused by the stress of 
the Veteran's service.  See the Veteran's claim dated July 
2003, and hearing transcript pg. 8, respectively.  There is 
no evidence presented that the Veteran has the requisite 
training or experience necessary to render him competent to 
make such a determination.  See Layno, at 469; see also 
38 C.F.R. § 3.159(a)(1).  In fact, the competent medical 
evidence of records weighs firmly against such a conclusion.  
The VA medical examiner's conclusion that the Veteran most 
likely "had congenital aortic stenosis, bicuspid, at 
birth", after a thorough review of the medical evidence 
presented, provides clear and unmistakable evidence that the 
Veteran's heart disorder pre-existed the Veteran's service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In light of the foregoing, the Board now turns to the 
requirement that the VA must show by clear and unmistakable 
evidence that the Veteran's heart disorder was not aggravated 
by service, in order to fully rebut the presumption of 
soundness.  Id.

In this respect, the Board acknowledges the Veteran's 
statements that he experienced a heart attack in service, as 
well as soon after service.  See the hearing transcript pges. 
10, 12.  In such cases, the Board is within its province to 
weigh the Veteran's testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of in-service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  The Federal Circuit 
Court has held that an extensive lapse of time between the 
alleged events in service and the initial manifestation of 
the subsequently reported symptoms and/or treatment is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Here, the Board affords the Veteran's lay statements 
less probative weight in light of the lack of corroborating 
medical evidence upon discharge from service and for so many 
years thereafter.  Simply put, his lay contentions regarding 
his in service heart attack are outweighed by the available 
medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006) (finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).  
In this case, the VA medical examiner, after examining the 
Veteran's available treatment records, as well as the 
Veteran, concluded that he had "no symptoms" of his heart 
disorder in service, and that the Veteran's condition had a 
"natural progression requiring aortic valve replacement in 
1982 or 1983."  Thus there is clear and unmistakable 
evidence that the Veteran's heart disorder did not increase 
in severity during the Veteran's service, and that any later 
increase in severity was due to the natural progression of 
the Veteran's pre-existing disorder.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

Accordingly, as the preponderance of the evidence is against 
his heart disorder claim, on the basis of aggravation of a 
pre-existing condition during service, the "benefit of the 
doubt" rule is not for application, and the claim for heart 
disorder must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a heart disorder is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


